 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

OF FIRST AMENDED AND RESTATED SUPPORT AGREEMENT

 

This AMENDMENT NO. 1 OF FIRST AMENDED AND RESTATED SUPPORT AGREEMENT (“Amendment
No. 1”), dated as of September 29, 2014, is made and entered into by and among
Healthy Harmony Holdings, L.P., a Cayman Islands limited partnership (“Parent”),
TPG Asia VI, L.P., a Cayman Islands limited partnership (the “Sponsor”), and the
stockholders of Chindex International, Inc., a Delaware corporation (the
“Company”), listed on Schedule A-1 hereto (each, together with his, her or its
heirs, beneficiaries, executors, successors and permitted assigns, a
“Stockholder” and, collectively the “Stockholders”, and together with Parent and
Sponsor, the “Parties”).

 

WHEREAS, on February 17, 2014, Parent, Healthy Harmony Acquisition, Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and
the Company entered into an Agreement and Plan of Merger, which was subsequently
amended and restated on April 18, 2014 (as it may be further amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
which provides for, among other things, the merger of Merger Sub with and into
the Company (the “Merger”) with the Company continuing as the surviving
corporation of the Merger;

 

WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Merger Agreement, each Stockholder (in his, her or its
capacity as such) and the Sponsor entered into a Support Agreement on February
17, 2014 (the “Original Support Agreement”);

 

WHEREAS, the Parties amended and restated the Original Support Agreement on
August 6, 2014 (as amended and restated, the “Amended and Restated Support
Agreement”);

 

WHEREAS, each Party to the Amended and Restated Support Agreement desires to
amend the Amended and Restated Support Agreement to replace Schedule A-1 and
Schedule A-2 to the Amended and Restated Support Agreement with Schedule A-1 and
Schedule A-2 hereto, such that each Rollover Stockholder shall contribute the
number of Shares set forth on Schedule A-2 hereto in exchange for the number of
newly issued Parent Interests set forth opposite such Rollover Stockholder’s
name on Schedule A-2 hereto; and

 

NOW, THEREFORE, the Parties agree to amend the Amended and Restated Support
Agreement as follows:

 

1.Definitions

 

Unless otherwise specifically defined herein, all capitalized terms used but not
defined herein shall have the respective meanings ascribed to them under the
Amended and Restated Support Agreement. Each reference to “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Amended and
Restated Support Agreement shall, from and after the execution of Amendment No.
1, refer to the Amended and Restated Support Agreement as amended by Amendment
No. 1. Notwithstanding the foregoing, references to the date of the Amended and

 

 

 

 

Restated Support Agreement, as amended hereby, shall in all instances continue
to refer to August 6, 2014, and references to “the date hereof” and “the date of
this Agreement” shall continue to refer to August 6, 2014.

 

2.Amendments to Amended and Restated Support Agreement

 

2.1Amendment to Schedule A-1

 

Schedule A-1 of the Amended and Restated Support Agreement is hereby replaced by
Schedule A-1 attached hereto.

 

2.2Amendment to Schedule A-2

 

Schedule A-2 of the Amended and Restated Support Agreement is hereby replaced by
Schedule A-2 attached hereto.

 

3.Miscellaneous

 

3.1No Further Amendment

 

The Parties agree that, except as amended by Section 2 of Amendment No. 1, the
Amended and Restated Support Agreement shall remain in full force and effect and
constitute legal and binding obligations of the Parties. Amendment No. 1 forms
an integral and inseparable part of the Amended and Restated Support Agreement.

 

3.2Other Miscellaneous Terms

 

The provisions of Section 17 (Miscellaneous) of the Amended and Restated Support
Agreement shall apply mutatis mutandis to Amendment No. 1, and to the Amended
and Restated Support Agreement as modified by Amendment No. 1, taken together as
a single agreement, reflecting the terms therein as modified by Amendment No. 1.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

IN WITNESS WHEREOF, Amendment No. 1 has been duly executed and delivered by the
duly authorized representatives of the Parties (as applicable) as of the date
first written above.

 

HEALTHY HARMONY HOLDINGS, L.P.       By: Healthy Harmony GP, Inc., its general
partner       By: /s/ Ronald Cami   Name: Ronald Cami   Title: Vice President  
    TPG ASIA VI, L.P.   By: TPG Asia GenPar VI, L.P., its general partner   By:
TPG Asia GenPar VI Advisors, Inc., its general partner       By: /s/ Ronald Cami
  Name: Ronald Cami   Title: Vice President  

 

[Signature Page to Amendment No. 1 to Amended and Restated Support Agreement]

 

 

 

 

STOCKHOLDERS       Roberta Lipson       By: /s/ Roberta Lipson  



    Elyse Silverberg       By: /s/ Elyse Silverberg  

 

Lawrence Pemble       By: /s/ Lawrence Pemble  

 



STOCKHOLDERS

 

Roberta Lipson, as trustee of the Benjamin Lipson Plafker Trust  



    By: /s/ Roberta Lipson  

 



Roberta Lipson, as trustee of the Daniel Lipson Plafker Trust  



    By: /s/ Roberta Lipson  

 



Roberta Lipson, as trustee of the Jonathan Lipson Plafker Trust  



    By: /s/ Roberta Lipson  

 



Roberta Lipson, as trustee of the Ariel Benjamin Lee Trust  



    By: /s/ Roberta Lipson  

 

[Signature Page to Amendment No. 1 to Amended and Restated Support Agreement]

 

 

 

  

FOSUN INDUSTRIAL CO., LIMITED       By: /s/ Qiyu Chen       Name:  Qiyu Chen    
  Title:  Chairman of the Board of Directors        

 

[Signature Page to Amendment No. 1 to Amended and Restated Support Agreement]

 

 

 

  

SCHEDULE A-1

 

As of August 25, 2014

 

Stockholder   Address/Facsimile   Residence   Common
Stock Owned   Class B
Common
Stock Owned                   Roberta Lipson   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   239,671   570,000                   Benjamin
Lipson Plafker Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   10,800   0                   Daniel Lipson
Plafker Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   0   30,000                   Jonathan Lipson
Plafker Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   0   30,000

 

 

 

  

Stockholder   Address/Facsimile   Residence   Common
Stock Owned   Class B
Common
Stock Owned                   Ariel Benjamin Lee Trust   c/o Chindex
International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   0   30,000                   Elyse
Silverberg   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   225,106   390,750                   Lawrence
Pemble   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   USA   83,956   111,750                  
Significant Stockholder  

Qiao Yang, Shanghai Fosun Pharmaceutical Group Co., Ltd.

 

9th Floor, No.2 East Fuxing Road, Shanghai 200010, PRC

  Hong Kong   3,157,163   0

 

 

 

 

Stockholder   Address/Facsimile   Residence   Common
Stock Owned   Class B
Common
Stock Owned                    



 

Tel: +86 21 23138000*8185/23128185

 

Fax: +86 21 23138127 

     



 



 

 

 

Schedule A-2

 

Stockholder   Address/Facsimile   Rollover Shares   Parent Interests            
  Roberta Lipson   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   615,892   615,892               Benjamin Lipson
Plafker Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   10,800   10,800               Daniel Lipson
Plafker Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   30,000   30,000               Jonathan Lipson
Plafker Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   30,000   30,000

 

 

 

  

Ariel Benjamin Lee Trust   c/o Chindex International, Inc.
4340 East West Highway
Bethesda, MD 20814
Attention: Chief Executive Officer and Corporate Secretary
Facsimile No.: 310-215-7777   30,000   30,000               Significant
Stockholder  

Qiao Yang, Shanghai Fosun Pharmaceutical Group Co., Ltd.

 

9th Floor, No.2 East Fuxing Road, Shanghai 200010, PRC

 

Tel: +86 21 23138000*8185/23128185

 

Fax: +86 21 23138127 

  3,157,163   3,157,163

 

 

